Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to intangible and unsupported subject matter without significantly more. The claim(s) recite(s) “Liquid router”, “manipulation station” and “interface device”. The claim(s) does/do not include a physical or tangible form with additional elements that are enough to amount to be significantly more. The specification fails to support the terms/labels.
Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program per se (transitory signals) and does not recite any structural limitations. 
Adding a non-transitory computer readable medium storing readable instructions which…etc. would overcome the rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 6 - 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tharmalingam et al. (Biotechnology and Bioengineering, Vol. 112, No. 6, June, 2015, Pages 1146 – 1154).
With regards to claims 1 and 15, Tharmalingam discloses a computer-implemented method for spectroscopic analysis of biological material (abstract: "characterize the entire time-course of a fed-batch culture ... Automated sampling and sample preparations", see also p. 1147, right column, first paragraph: "automated real-time results"),
 the method including an analysis step comprising: taking, by a liquid router, a plurality of samples of biological material from a plurality of sources, wherein each sample of the plurality of samples is taken from a source of the plurality of sources (Fig. 1 and the corresponding figure caption: "system was connected to multiple bioreactors through the sample port ... SSV: stream selector valve");
 delivering, by the liquid router, the plurality of samples of biological material to at least one flow cell for spectroscopy (Fig. 1 and the corresponding figure caption: "FC: flow cell"); 

determining whether the spectroscopic analysis for each sample of the plurality of samples is predicted to be ambiguous (the analysis result is predicted to be ambiguous, since the sample is mixed with a reagent to perform the analysis) in that it is affected by at least two non-discriminable factors;
 if the spectroscopic analysis for a given sample of the plurality of samples of biological material is predicted to be ambiguous, performing a disambiguating step comprising (the analysis result is predicted to be ambiguous, since the sample is mixed with a reagent to perform the analysis):
taking, by the liquid router, a secondary sample of biological material from the same source of the given sample for which the spectroscopic analysis is predicted to be ambiguous; routing, by the liquid router, the secondary sample of biological material from the source to a manipulation station; manipulating, at the manipulation station, the secondary sample of biological material in order to impact the spectroscopic analysis (Fig. 1 and the corresponding figure caption: "samples were aspired, diluted, and mixed with the glucose reagent"; see also p. 1148, The µS/-Glucose System);
delivering, by the liquid router, the manipulated secondary sample of biological material from the manipulation station to the at least one flow cell; and performing, by the at least one spectrometer, the spectroscopic analysis of the manipulated secondary sample of biological material (p. 1148, The µS/-Glucose System: "the reaction product, NADH, was delivered to the flow cell and was measured").

With regards to claim 2, Tharmalingam discloses each source of the plurality of sources is of the bioreactor type (Figure 1) (Bioreactor Culture).
With regards to claim 3, Tharmalingam discloses manipulating the given sample or the secondary sample of biological material comprises mixing the sample of biological material with a disambiguating substance (Figure 1) (See how the bioreactor samples were aspirated, diluted and mixed with a glucose reagent, page 1148).
With regards to claims 6 and 12, Tharmalingam discloses pre-processing at least one sample of the plurality of samples of biological material prior to performing the spectroscopic analysis, by at least one of: filtering, heating, normalizing pH, modifying ionic strength, diluting, metabolic inactivation (See Figure 1 and the dilution and filtration of the sample with the corresponding figure caption: "samples were ... diluted" and p. 1147-1148, chapter The Sampling Probe: "probe ... with 0.2 um pore size was used to acquire cell free sterile samples from the reactor”). 
With regards to claims 7 and 13, Tharmalingam discloses taking, by the liquid router, a subsample of at least one sample of the plurality of samples of biological material for a reference system; performing, by the reference system, a reference analysis of the subsample; comparing a result of the spectroscopic analysis by the spectrometer for the at least one sample of biological material with a result of the reference analysis (Fig. 1 and the corresponding figure caption: "L1: glucose level 1 (low) standard solution, L2: glucose level 2 (high) standard solution” and p. 1148, 
With regards to claim 8, Tharmalingam discloses real time spectroscopic analysis (see the abstract, Figure Figures 4 – 8, "real-time monitoring"). 
With regards to claim 9, Tharmalingam discloses performing variations of a production process in the plurality of sources (p. 1152, DISCUSSION: "Real-time glucose data can be integrated into process control loops to control bioreactor glucose at target levels").
With regards to claims 10 and 14, Tharmalingam discloses the steps of the method are part of a protocol that is automatically executed (See abstract: "Automated sampling and sample preparations", see also p. 1147, right column, first paragraph: "automated real-time results"). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tharmalingam et al. in view of Wu et al. (Micro sequential injection: fermentation monitoring of ammonia, glycerol, glucose, and free iron using the novel lab-on-valve system, The Royal Society of Chemistry, Analyst, 2001, 126, 291–297).

Wu discloses the missing claim limitations. See abstract: "sample dilution ... easily adjusted within the programmable SI format" and p. 293, chapter µS/ protocol: "For high analyte concentrations, automated sample dilution is desired to obtain a readout within the calibration range ... batch fermentations often start at high analyte concentrations, which are consumed during the fermentation process to a much lower level", thus the dilution is adjusted depending on the time at which the sample is taken.
In view of the utility, to adjust as needed to improve the spectroscopic analysis, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Tharmalingam with Wu.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tharmalingam et al.
With regards to claim 5, Tharmalingam discloses the claimed invention according to claim 1 but fails to expressly disclose delivering the plurality of samples of biological 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the flow cells, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  One would have been motivated to duplicate the flow cell for improving the productivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/           Examiner, Art Unit 2884